NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                       FILED
                              FOR THE NINTH CIRCUIT                         APR 03 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

RICKY LEE GRUNDY,                                No. 11-16136

                Plaintiff - Appellant,           D.C. No. 2:07-cv-00694-RLH-
                                                 LRL
  v.

HOWARD SKOLNIK; et al.,                          MEMORANDUM *

                Defendants - Appellees.



                     Appeal from the United States District Court
                              for the District of Nevada
                      Roger L. Hunt, District Judge, Presiding

                              Submitted March 12, 2013 **

Before:         PREGERSON, REINHARDT, and W. FLETCHER, Circuit Judges.

       Ricky Lee Grundy, a former Nevada state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging that

prison officials violated his First, Eighth and Fourteenth Amendment rights. We




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 28 U.S.C. § 1291. We review de novo. Gibson v. County

of Washoe, Nev., 290 F.3d 1175, 1180 (9th Cir. 2002). We affirm.

       The district court properly granted summary judgment because Grundy

failed to present any evidence creating a genuine dispute of material fact as to

whether defendants violated his constitutional rights. See Fed. R. Civ. P. 56

(setting forth the evidentiary support required in opposing a motion for summary

judgment); Bias v. Moynihan, 508 F.3d 1212, 1219 (9th Cir. 2007) (affirming

summary judgment where pro se non-moving party presented no evidence creating

a genuine dispute of material fact).

       The district court did not abuse its discretion in denying Grundy’s motions

to file a second amended complaint because the court had already provided notice

of the deficiencies and an opportunity to amend, and further amendment would

unfairly prejudice the defendants. See Chodos v. West Publ’g Co., 292 F.3d 992,

1003 (9th Cir. 2002) (setting forth standard of review and noting that the district

court’s discretion is particularly broad when it has already granted leave to amend).

       Defendants’ motion to strike portions of Grundy’s appendix that were not

part of the district court record is granted.




                                            2                                   11-16136
      Grundy’s Motion to Vacate the Appellate Commissioner’s February 22,

2013 order is denied.

      AFFIRMED.




                                      3                                 11-16136